Citation Nr: 0841955	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  95-17 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sinusitis 
with bilateral nasal polypi.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April to August 1942.

By rating decision dated in November 1947, the Regional 
Office (RO) denied the veteran's claim of entitlement to 
service connection for bilateral nasal polypi.  He was 
notified of this determination and of his right to appeal by 
a letter dated later that month, but a timely appeal was not 
received.  The veteran subsequently sought to reopen his 
claim.  In a November 1993 rating action, the RO again denied 
service connection for a nasal condition.  This case was 
previously before the Board of Veterans' Appeals (Board) in 
February 2006, at which time it was concluded that new and 
material evidence had not been submitted to reopen the claim.  
The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court) which, by Order dated 
August 30, 2007, granted a Joint Motion for Partial Remand 
(Joint Motion).  

In its February 2006 determination, the Board also concluded 
that clear and unmistakable error was not present in the 
November 1947 RO decision.  In the Joint Motion, the parties 
agreed that this part of the Board's decision should be 
affirmed.  Accordingly, this decision is limited to the issue 
set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand of this case is necessary to comply with the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2008).  

Following issuance of the Board decision in February 2006, 
the Court issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), wherein it stated that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen a claim and of what evidence and information is 
necessary to establish entitlement to the underlying claim of 
the benefits sought by the claimant.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In this regard, the Board notes that the veteran's 
claim for service connection for nasal polypi was denied in 
the 1947 rating decision because the condition was shown on 
induction and was not aggravated by service.

As noted in the Joint Motion for Partial remand, notice 
consistent with the Court's decision in Kent has not been 
furnished to the veteran.  This should be accomplished on 
remand.

Moreover, the veteran was not furnished with notice of the 
evidence necessary to substantiate a disability rating or 
effective date should service connection be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
on remand the notice indicated above should also include such 
information with respect to both claims.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The RO/AMC must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claim for service 
connection for sinusitis with bilateral 
nasal polpyi.  Inasmuch as the veteran's 
claim to reopen was received in 1993, the 
RO/AMC is advised to provide the veteran 
with the definition of new and material 
evidence contained in 38 C.F.R. § 3.156 
in effect prior to August 29, 2001 (i.e. 
evidence not previously submitted which 
bears directly and substantially upon the 
specific matter under consideration, is 
not cumulative or redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim).  
The notice should also address what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial (i.e. that the condition 
was aggravated by service), as outlined 
by the Court in Kent, 20 Vet. App. 1.  

The notice should also inform the veteran 
that a disability rating and effective 
date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




